99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alan Wayne NEAL, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1784.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 30, 1996.Filed Oct. 22, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Alan Wayne Neal pleaded guilty to possessing cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(ii) (1994) and 18 U.S.C. § 2 (1994), and using and carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (1994).  The District Court1 imposed consecutive 60-month sentences;  Neal did not appeal.  He then filed this 28 U.S.C. § 2255 (1994) motion, arguing that in light of  Bailey v. United States, 116 S. Ct. 501 (1995), his section 924(c)(1) conviction should be vacated.  The District Court denied relief, and Neal appeals.


2
We conclude Neal's argument is meritless because he admitted at his guilty-plea hearing that he carried a firearm in his vehicle during the drug trafficking offense.   See United States v. Willis, 89 F.3d 1371, 1378-79 (8th Cir.1996) (stating that Bailey left intact "carry" prong of § 924(c)(1), as well as pre-Bailey cases analyzing "carry" prong;  holding defendant "carried" firearm by transporting firearms in passenger compartment of vehicle loaded with crack cocaine), cert. denied, 65 U.S.L.W. 3265 (U.S. Oct. 8, 1996) (No. 96-5793).


3
Accordingly, we affirm.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa